Citation Nr: 0937718	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to June 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Atlanta, Georgia, Regional Office 
(RO). 


FINDING OF FACT

A major depressive disorder was not present in service or for 
many years thereafter.  


CONCLUSION OF LAW

The Veteran's current major depressive disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  In this case, the Veteran contends that 
his current major depressive disorder is related to active 
service.  His claim must be denied, however, as there is no 
showing that his disability was incurred in or aggravated by 
his service in the Army.

The Board first acknowledges that the Veteran has, at various 
times, been diagnosed with depression.  In both VA and 
private treatment records, depression or major depressive 
disorder is listed among other problems from which the 
Veteran suffers.

Despite this current diagnosis, there is no indication that 
the Veteran's depression has its origins in service.  The 
Veteran had some 20 months of active service in the Army.  
During that time, there are no records of treatment given or 
diagnoses made regarding the Veteran's depression.  

The Veteran was discharged in June 1987 for abuse of illegal 
drugs.  An April 1987 report of medical history conducted 
shortly before his discharge notes that the Veteran was 
depressed and worried about his upcoming discharge.  He was 
afforded a mental status evaluation that same day.  The 
examiner found the Veteran's behavior to be normal and his 
mood to be unremarkable.  He was fully alert, fully oriented, 
and he had a clear thinking process.  His thought control was 
normal and his memory was good.  Accordingly, the examiner 
found that the Veteran had the mental capacity to understand 
and participate in the discharge proceedings.  In the 
Veteran's April 1987 physical prior to separation, the 
examiner found his psychiatric profile to be normal.  

In his August 2006 substantive appeal, the Veteran took issue 
with the evidence from his period of service.  The Veteran 
stated that he was not given a psychological examination upon 
enlistment and that he was allowed to enlist despite his 
abuse of drugs.  The Veteran further claims that he was 
abusing drugs and alcohol and was depressed throughout his 
active service, but the Army offered no assistance to him.  
He claims that when the Army learned of his problems, he was 
discharged instead of treated.  The Veteran also claims that 
he was "mentally sick" before he enlisted.

Even accepting the Veteran's statements as true, however, 
does not change the Board's decision.  The objective evidence 
of record does not show that the Veteran was treated for 
depression in service or for many years thereafter.  Though 
the Veteran himself has stated that his depression is related 
to service, he is not a medical expert in a position to make 
such a statement.  To the extent that the Veteran speaks to 
the diagnosis and causation of his depression, the Board 
finds that he is not competent to do so and will not consider 
his testimony for these purposes. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In making its decision, the Board may consider the length of 
the period following service where the Veteran did not report 
the symptoms being complained of in the present issue.  
Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  Here, 
the length of time between the end of the Veteran's service 
and his later treatment for depression is probative.  Though 
the Veteran was discharged in June 1987, there is no record 
of him receiving treatment for depression until 2003.  

Further, there is no competent evidence relating the 
Veteran's current major depressive disorder to service.  
Though the Veteran has been seen by many VA and private 
mental health professionals, none has connected his current 
depression to his active duty service.  Instead, those 
records that speak of causation assign the Veteran's current 
depression to his homelessness, his substance abuse problems 
and his inability to find gainful employment.

As the Veteran's major depressive disorder was not present in 
service or for many years thereafter, the Board concludes 
that the Veteran's current major depressive disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2004 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform 
claimants of all five elements of a service connection claim, 
including how VA assigns disability ratings and how an 
effective date is established.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Though the Veteran in this case did 
not receive such notice regarding ratings and effective 
dates, his claim is being denied, so there can be no 
possibility of any prejudice to him.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained the Veteran's service treatment 
records, his VA medical records and various private treatment 
records.  A VA compensation and pension examination is not 
required in this case.  The Board may order an examination 
when the record shows that the Veteran has a current 
disability, indicates that this disability may be associated 
with the Veteran's active service, and does not contain 
sufficient evidence for the Board to make a decision on the 
issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates 
that there may be a nexus between the current disability and 
any service related incident, then the Board may order an RO 
to have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, there is no indication 
that the Veteran's major depressive disorder could be related 
to service.  Without such a nexus, the Board may consider the 
medical records already in the file without requiring a VA 
examination.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for major depressive disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


